George F. Harris, Esq. Mendon Fire District Attorney
You have indicated that the eastern portion of your town is located in a fire district which provides fire protection and emergency rescue and first aid service for this area. The remainder of the town constitutes a fire protection district for which the town board has contracted with a village within the town for fire protection services. Under special legislation, this village provides emergency rescue and first aid service throughout the town, including the area served by the fire district (L 1966, ch 928).
You have indicated that problems have occurred within the fire district as a result of the overlapping emergency rescue and first aid services. These problems include jurisdictional questions and double payment by residents of the fire district for emergency rescue and first aid service both to the fire district and under the contract with the village. You have asked whether the special act is valid.
While you have given us no basis for finding that the special act is invalid, it is not necessary to consider this question because current State law provides the means to remedy the problems presented. Under section 209-b(2)(c) of the General Municipal Law, a town board, on behalf of a fire protection district, may include in a contract for fire protection services the furnishing of general ambulance services or emergency rescue and first aid services. Thus, under this provision a town board may contract with a village for fire protection and emergency rescue and first aid services in the area of a fire protection district in the town (see also, § 184[1] of the Town Law). A town may also provide general ambulance or emergency rescue and first aid services throughout the town (General Municipal Law, § 122-b). We surmise that the special act was enacted in order to authorize the town board to contract with the village for emergency rescue and first aid servicesthroughout the town. As indicated above, under State law such services are limited to the area of the fire protection district.
The special State act, by its terms, is an authorization for the town to contract for emergency rescue and first aid services. Thus, in our view the town may choose instead to contract under section 209-b(2)(c) of the General Municipal Law, under which emergency rescue and first aid services would be provided only within the area of the fire protection district.
We conclude that a town board may enter into a contract with a village for the provision of fire protection and emergency rescue and first aid services limited to the area of a fire protection district in the town.